Title: From George Washington to George Plater, Charles Carroll, John Cadwalader, and Samuel Chase, 11 December 1784
From: Washington, George
To: Plater, George,Carroll, Charles,Cadwalader, John,Chase, Samuel



Sir,
Mt Vernon 11th Decr 1784

The Gentn who will have the honor of presenting this letter to you, is a Nephew of mine, heir to my Brother who was one of the Partners in the Principio Company, and to whose Will I was appointed an Executor, though circumstances put it out of my power to qualify.
He is about to offer a petition to your honble Assembly, from the Execrs of my Brother, to obtain the Estates proportion of the property belonging to the company and sold by Commissioners, appointed under the Act, for confiscating British property —The petition is explanatory of the Justice on which it is

founded, and so full that it Leaves nothing for me to add, further, than as it was by misconception or misinformation, that the Estates proportion of the Bonds, got into the hands of the Intendant, so I am persuaded it only requires to be known, to obtain an order for the Assignment of them to the Exectrs, as the Act of your Assembly reserved the Estates interest therein, absolutely and clearly; and only a punctilio of the Intendant could possible be the cause of the delay, which, for the reasons assign’d in the petition, is exceedingly distressing to the Execrs & injurious to my Nephew, you will excuse me I hope, for the freedom of this address, and do me the justice to believe that I am Sir Yr most obt & very Hble Sert

Go: Washington

